Exhibit 10.9

AMENDMENT #1 EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT #1 TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”), is effective
this 25th day of March, 2009, by and between Mastech, Inc., a Pennsylvania
corporation (hereinafter called the “Company”) and the undersigned employee,
Kevin Kutzavitch (hereinafter called the “Executive”).

WHEREAS, on March 16, 2007, Company and Executive entered into an Executive
Employment Agreement (together with its Schedules the “Agreement”), a copy of
which is attached as Exhibit 1; and

WHEREAS, the parties hereto find it necessary to and are desirous of modifying
certain provisions, terms and conditions of the Agreement as set forth herein.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
promises contained herein and in the Agreement, and other good and valid
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. Replace Article 8, subpart b, with the following

(b) Without Cause. In the event that Executive’s employment is terminated
without Cause Executive will be entitled to the following.

(1) Six (6) months of Executive’s last monthly base salary, as set forth in
Attachment A, less appropriate deductions, payable following Executive’s
termination of employment in accordance with the Company’s regular payroll
practices (“Severance Pay”).

Severance Pay will be treated as amounts paid under the Company’s generally
applicable severance pay policy (“Severance Policy”) as in effect from time to
time to the extent of Executive’s entitlement to payments under the Severance
Policy, provided that to the extent the Severance Pay to be received by
Executive during the first six (6) months after termination of employment,
together with all other taxable severance payments received during that six
(6)-month period (determined under Internal Revenue Code §409A and including the
payments under paragraph (4) below if required), exceeds the maximum amount of
severance pay permitted to be paid to a “specified employee” under Internal
Revenue Code §409A, the excess Severance Pay shall be paid instead in a single
lump sum on the first business day after the end of the six (6)-month period.

(2) Continued coverage under Company’s employee benefit plans (other than 401(k)
or pension benefit coverage) after termination of employment for Executive and
his eligible dependents, as and when provided under the Severance Policy, and
subject to the payment of applicable premiums or other costs, all in accordance
with the terms of the Severance Policy and the applicable benefit plans
(including, without limitation, cessation of such benefits due to receiving
similar benefit coverage from a new employer).

(3) Following the cessation of coverage under the Company’s group health
(medical, dental, vision) plans under (2) above, Executive shall be entitled to
continue his coverage and coverage for any eligible qualified beneficiary under
Company’s group health plans in accordance with and for as long as required
under the federal “COBRA” requirements (subject to payment of the applicable
cost for such coverage as may be required by Company in accordance with COBRA).
Any period of post-termination coverage under (2) above shall not be considered
as part of the COBRA continued coverage period.

(4) For any period COBRA coverage under Company’s group health plans is in
effect for Executive and/or Executive’s qualified beneficiaries during the first
six (6) months after Executive’s termination of employment, Executive shall
receive a monthly payment at the same time as the Severance



--------------------------------------------------------------------------------

Pay, less appropriate withholding, pursuant to the Company’s regular schedule
and payroll practices, in an amount equal to the excess of the Executive’s cost
for COBRA coverage over the cost Executive would have paid for group health plan
coverage as an active employee of the Company.

(5) For a period of six (6) months following Executive’s termination date,
continued vesting in unvested stock options outstanding as of such termination
date and granted under the Company’s Stock Incentive Plan (the “Stock Plan”), or
any successor thereto (the “Options”).

(6) The exercise period for a vested Option, including those which vest pursuant
to (5) above, will be extended for a period of six (6) months after the
otherwise applicable expiration date, but not later than the earlier of (i) the
original expiration date of such Option or (ii) ten (10) years from the date of
grant.

Executive further acknowledges that the Company’s obligations under this
Section 8(b), are contingent upon and subject to Executive’s signing (and not
revoking) an agreement and release of all claims against Company in a form
similar to the one attached hereto as Schedule C (or such other form acceptable
to Company).

2. In accordance with paragraph 3 of the Agreement, the compensation payable to
Executive as set forth in Schedule “A” to the Agreement may be modified annually
by Company. Schedule A to the Agreement is hereby voided and replaced with the
Schedule A (3) that is attached to this Amendment.

3. All other terms and conditions of the Agreement not amended hereby shall
remain in full force and effect.

4. EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AMENDMENT IN ITS ENTIRETY.
EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD THE OPPORTUNITY TO CONFER WITH ANYONE OF
HIS CHOICE, INCLUDING LEGAL COUNSEL, CONCERNING THIS AMENDMENT. BY SIGNING
BELOW, EXECUTIVE ACKNOWLEDGES THAT HE IS ENTERING INTO THIS AMENDMENT
VOLUNTARILY AND INTENDS TO BE BOUND BY IT.

IN WITNESS WHEREOF, the authorized representative of Company and Executive have
acknowledged and executed this Amendment as of the day and year first above
written.

 

MASTECH, INC.     EXECUTIVE BY:  

/s/ Steven J. Shangold

    BY:  

/s/ Kevin J. Kutzavich

(Authorized Signature)     (Authorized Signature) NAME:  

Steven J. Shangold

    NAME:  

Kevin J. Kutzavich

(Type or Print)     (Type or Print) TITLE:  

CEO

    TITLE:  

Vice President

DATE:  

3/27/2009

    DATE:  

4/1/2009



--------------------------------------------------------------------------------

Schedule A (3)

This Schedule A (3) dated March 16, 2011, is issued pursuant to the Executive
Employment Agreement by and between the undersigned, dated March 16, 2007,
amended March 25, 2009, and shall be incorporated therein and governed by the
terms and conditions of such Executive Employment Agreement. This Schedule A
(3) is effective January 1, 2011, and is intended to replace any previously
issued Schedule A.

1. Position: Vice President, Sales. Executive shall report in such capacity to
the Company’s Chief Executive Officer.

2. Base Salary: $185,000 per year.

3. Bonus: Executive will be entitled to an annual performance-based cash bonus
of $115,000, for the achievement of certain financial and operational targets.
These targets, and the bonus dollars tied to such targets, will be determined
and communicated to you by the Chief Executive Officer on an annual basis. For
the 2011 calendar year, your bonus will be based on the following performance
measures:

 

  a. Gross Profit – Sales Channel of Responsibility

  b. Net Consultant Growth – Sales Channel of Responsibility

The target amount for each measure for the 2011 calendar year is set forth on
Appendix 1 to this schedule. Should Executive fail to achieve the target amount
for the above performance measures, Executive’s annual performance-based bonus,
if any, shall be based upon the Company’s evaluation of the percentage of the
target amount achieved during the year. Conversely, should Executive’s
performance exceed the target amount for the above performance measures, the
Executive’s annual performance-based bonus may exceed the bonus amount stated
above, based upon the Company’s evaluation of the percentage of the
over-achievement of such target amount(s). All bonuses will be paid by
February 15, 2012, following the completion of Company’s year-end audit.
Executive must be employed with the company at December 31, 2011 to earn a
Bonus.

4. Benefits: Executive is eligible for standard company benefits in the same
manner as other executives of the Company.

5. Expenses: The Company will reimburse all properly documented expenses
reasonably related to Executive’s performance of Executive’s duties hereunder.

6. Stock Options: Executive shall be eligible to receive non-qualified stock
options pursuant to the Stock Incentive Plan.

 

BY:  

/s/ Thomas B. Moran, 3/16/2011

    BY:  

/s/ Kevin J. Kutzavich, 3/16/2011

  Company / Date       Executive / Date



--------------------------------------------------------------------------------

Exhibit 1

Copy of Executive Employment Agreement dated March 16, 2007



--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

This Agreement is made as of the latest date indicated below between iGATE
Mastech Inc., a Pennsylvania corporation (hereinafter called the “Company”) and
the undersigned employee, Kevin Kutzavitch (hereinafter called the “Executive”).

WHEREAS, this Agreement is a term and condition of Executive’s employment and is
made in consideration for employment, wages and benefits offered to Executive
contemporaneously with this Agreement; and

WHEREAS, this Agreement is necessary for the protection of Company’s legitimate
and protectible business interests in its customers, prospective customers,
accounts and confidential, proprietary and trade secret information.

NOW THEREFORE, for the consideration set forth herein, the parties acknowledge
the receipt and sufficiency of which, and intending to be legally bound hereby,
Company and Executive agree as follows:

1. DEFINITIONS. As used herein:

(a) “Company” shall mean iGATE Mastech Inc. and any affiliate or joint venture
of iGATE Mastech, Inc., including any direct or indirect subsidiary of iGATE
Mastech Inc., as well as any of their respective operating divisions.

(b) “Confidential Information” shall include, but is not necessarily limited to,
any information which may include, in whole or part, information concerning the
Company’s accounts, sales, sales volume, sales methods, sales proposals,
customers or prospective customers, prospect lists, Company manuals, formulae,
products, processes, methods, financial information or data, compositions,
ideas, improvements, inventions, research, computer programs, computer related
information or data, system documentation, software products, patented products,
copyrighted information, know how and operating methods and any other trade
secret or proprietary information belonging to the Company or relating to the
Company’s affairs that is not public information.

(c) “Customer(s)” shall mean any individual, corporation, partnership, business
or other entity, whether for-profit or not-for-profit (i) whose existence and
business is known to Executive as a result of Executive’s employment with
Company; (ii) that is a business entity or individual with whom the Company has
directly or indirectly contracted during the one (1) year period preceding the
termination of Executive’s employment;

2. DUTIES. Executive, who is employed as an at-will employee in the position set
forth on Attachment A hereof as of April 1, 2007, agrees to be responsible for
such duties as are commensurate with and required by such position and any other
duties as may be assigned to Executive by Company from time to time. Executive
further agrees to perform Executive’s duties in a diligent, trustworthy, loyal,
businesslike, productive, and efficient manner and to use Executive’s best
efforts to advance the business and goodwill of Company. Executive further
agrees to devote all of Executive’s business time, skill, energy and attention
exclusively to the business of the Company and to comply with all rules,
regulations and procedures of the Company. During the term of this Agreement,
Executive will not engage in any other business for Executive’s own account or
accept any employment from any other business entity, or render any services,
give any advice or serve in a consulting capacity, whether gratuitously or
otherwise, to or for any other person, firm or corporation, other than as a
volunteer for charitable organizations, without the prior written approval of
the Company, which shall not be unreasonably withheld.



--------------------------------------------------------------------------------

3. COMPENSATION. Executive’s annual base salary and other compensation as of the
date of this Agreement are as set forth on Attachment A hereto. Said wages and
compensation are subject to being reviewed and modified annually by the Company.
The Company shall be entitled to withhold from any payments to Executive
pursuant to the provisions of this Agreement any amounts required by any
applicable taxing or other authority, or any amounts loaned to Executive by the
Company.

4. BENEFITS. Executive is eligible for the standard Company benefits, which may
be modified by the Company.

5. POLICIES AND PRACTICES. Executive agrees to abide by all Company rules,
regulations, policies, practices and procedures that the Company may amend from
time to time.

6. AGREEMENT NOT TO COMPETE. In order to protect the business interest and good
will of the Company with respect to Customers and accounts, and to protect
Confidential Information, Executive covenants and agrees that for the entire
period of time that this Agreement remains in effect, and for a period of one
(1) year after termination of Executive’s employment for any reason, Executive
will not:

(a) Directly or indirectly contact any Customer of the Company for the purpose
of soliciting such Customer to purchase, lease or license a product or service
that is the same as, similar to, or in competition with those products and/or
services made, rendered, offered or under development by the Company;

(b) Directly or indirectly employ, or knowingly permit any company or business
directly or indirectly controlled by Executive to employ any person who is
employed by the Company at any time during the term of this Agreement, or in any
manner facilitate the leaving of any such person from his or her employment with
the Company;

(c) Directly or indirectly interfere with or attempt to disrupt the
relationship, contractual or otherwise, between the Company and any of its
employees or solicit, induce, or attempt to induce employees of the Company to
terminate employment with the Company and become self-employed or employed with
others in the same or similar business or any product line or service provided
by Company; or

Executive acknowledges that the Company is engaged in business throughout the
United States, as well as in other countries and that the marketplace for the
Company’s products and services is worldwide. Executive further covenants and
agrees that the geographic, length of term and types of activities restrictions
(non-competition restrictions) contained in this Agreement are reasonable and
necessary to protect the legitimate business interests of the Company because of
the scope of the Company’s business.

In the event that a court of competent jurisdiction shall determine that one or
more of the provisions of this Paragraph 6 is so broad as to be unenforceable,
then such provision shall be deemed to be reduced in scope or length, as the
case may be, to the extent required to make this Paragraph enforceable. If the
Executive violates the provisions of this Paragraph 6, the periods described
therein shall be extended by that number of days which equals the aggregate of
all days during which at any time any such violations occurred. Executive
acknowledges that the offer of employment by the Company, or any other
consideration offered for signing this agreement, is sufficient consideration
for Executive’s agreement to the restrictive covenants set forth in this
Paragraph 6. Executive agrees that Executive’s signing of an Employment
Agreement containing the restrictive covenants set forth herein was a condition
precedent to Executive’s employment with the Company.

7. NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION. The Executive covenants
and agrees during Executive’s employment or any time after the termination of
such employment, not to communicate or divulge to any person, firm, corporation
or business entity, either directly or indirectly, and to hold in strict
confidence for the benefit of the Company, all Confidential Information except
that Executive may disclose such Information to persons, firms or corporations
who need to know such Information during the course and within the scope of
Executive’s employment. Executive will not use any Confidential Information for
any



--------------------------------------------------------------------------------

purpose or for Executive’s personal benefit other than in the course and within
the scope of Executive’s employment. Executive agrees to sign and abide by the
terms and conditions of the Company’s Confidential Information and Intellectual
Property Protection Agreement, a copy of which is attached hereto as Attachment
B and incorporated as though fully set forth herein.

8. TERMINATION. Either party with or without cause under the following
conditions may terminate this Agreement:

(a) With Cause Termination. Executive may be terminated from employment with
“cause.” “Cause” shall mean (i) the commission of a crime involving moral
turpitude, theft, fraud or deceit; (ii) conduct which brings the Company or any
of its related entities into public disgrace or disrepute, (iii) substantial or
continued unwillingness to perform duties, notwithstanding best efforts to
achieve desired results, as reasonably directed by Executive’s supervisors or
the Board of Directors; (iv) gross negligence or deliberate misconduct; (v) any
material breach of paragraphs 6 or 7 of this Agreement, or Executive’s
Confidential Information and Intellectual Property Protection Agreement; or
(vi) Executive’s own voluntary separation from employment. In the event that
Executive is terminated with “cause,” the Company may immediately cease payment
of any further wages, benefits or other compensation hereunder and Executive
forfeits the right to any unpaid portions of the Annual Target Bonus. Executive
acknowledges that Executive has continuing obligations under this Agreement
including, but not limited to Paragraphs 6 and 7, in the event that Executive is
terminated with cause. Executive agrees to provide Company with thirty (30) days
notice should Executive voluntarily decide to separate from Executive’s
employment. Within seventy-two (72) business hours of learning of Executive’s
voluntary separation, Company shall determine if Executive’s services are
required through the duration of the notice period. Should Company waive or
reduce Executive’s notice requirement, Executive will be entitled to the
benefits and payments herein until such time as Executives services are no
longer needed.

(b) Without Cause. In the event that Executive’s employment is terminated
without cause, Executive shall receive a prorated share of any Annual Target
Bonus quarterly installment earned but unpaid as of the day Executive’s
employment is terminated without cause. In addition, Executive will be paid six
(6) months (“Severance Period”) at Executive’s last base salary. All severance
payments referenced herein, less appropriate deductions, will be paid as salary
continuation pursuant to the Company’s regular schedule and payroll practices.
Executive shall also be entitled to continue in the Company’s health, dental,
vision and life insurance plans at the same benefit level existing at the time
of employment termination during the Severance Period. In the event that
Executive obtains employment with another employer during the Severance Period
and said new employer provides similar benefits, Executive’s right to receive
further benefits (excluding salary) shall terminate upon receipt of said
benefits from Executive’s new employer. Executive shall not be entitled to
continued stock option vesting or any salary or benefits other than those stated
herein. Executive acknowledges Executive’s continuing obligations under this
Agreement including, but not limited to Paragraphs 6, and 7, in the event that
Executive is terminated without cause. Executive further acknowledges that the
payment of any severance under this Agreement is conditioned upon Executive
first signing an agreement and release of all claims against the Company in a
form similar to the one attached hereto as Attachment C.

9. TERM. Executive’s employment shall continue until such employment is
terminated in accordance with the provisions of Paragraph 8.

10. EQUITABLE RELIEF; FEES AND EXPENSES. Executive stipulates and agrees that
any breach of this Agreement by Executive will result in immediate and
irreparable harm to the Company, the amount of which will be extremely difficult
to ascertain, and that the Company could not be reasonably or adequately
compensated by damages in an action at law. For these reasons, the Company shall
have the right, without objection from Executive, to obtain such preliminary,
temporary or permanent injunctions or restraining orders or decrees as may be
necessary to protect the Company against, or on account of, any breach by
Executive of the provisions of this Agreement without the need to post bond.
Such right to equitable relief is in addition to all other legal remedies the
Company may have to protect its rights. In the event the Company obtains any
such injunction, order, decree or other relief, in law or in equity, Executive
shall be responsible for reimbursing the Company for



--------------------------------------------------------------------------------

all costs associated with obtaining the relief, including reasonable attorneys’
fees, and expenses and costs of suit. Executive further covenants and agrees
that any order of court or judgment obtained by the Company which enforces the
Company’s rights under this Agreement may be transferred, without objection or
opposition by Executive, to any court of law or other appropriate law
enforcement body located in any other state in the U.S.A. or any other country
in the world where Company does business, and that said court or body shall give
full force and effect to said order and or judgment.

11. EMPLOYMENT DISPUTE SETTLEMENT PROCEDURE-WAIVER OF RIGHTS. In consideration
of the Company employing Executive and the wages and benefits provided under
this Agreement, Executive and the Company each agree that, in the event either
party (or its representatives, successors or assigns) brings an action in a
court of competent jurisdiction relating to Executive’s recruitment, employment
with, or termination of employment from the Company, the plaintiff in such
action agrees to waive his, her or its right to a trial by jury, and further
agrees that no demand, request or motion will be made for trial by jury.

In consideration of the Company employing Executive, and the wages and benefits
provided under this Agreement, Executive further agrees that, in the event that
Executive seeks relief in a court of competent jurisdiction for a dispute
covered by this Agreement, the Company may, at any time within 60 days of the
service of Executive’s complaint upon the Company, at its option, require all or
part of the dispute to be arbitrated by one arbitrator in accordance with the
rules of the American Arbitration Association. Executive agrees that the option
to arbitrate any dispute is governed by the Federal Arbitration Act, and is
fully enforceable. Executive understands and agrees that, if the Company
exercises its option, any dispute arbitrated will be heard solely by the
arbitrator, and not by a court. The parties agree that the prevailing party
shall be entitled to have all of their legal fees paid by the non-prevailing
party. This pre-dispute resolution agreement will cover all matters directly or
indirectly related to Executive’s recruitment, employment or termination of
employment by the Company; including, but not limited to, claims involving laws
against any form of discrimination whether brought under federal and/or state
law, and/or claims involving co-employees, but excluding Worker’s Compensation
Claims.

THE RIGHT TO A TRIAL, AND TO A TRIAL BY JURY, IS OF VALUE. YOU MAY WISH TO
CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. IF SO, TAKE A COPY OF THIS
AGREEMENT WITH YOU. HOWEVER, YOU WILL NOT BE OFFERED EMPLOYMENT UNDER THIS
AGREEMENT UNTIL THIS AGREEMENT IS SIGNED AND RETURNED BY YOU.

13. AMENDMENTS. No supplement, modification, amendment or waiver of the terms of
this Agreement shall be binding on the parties hereto unless executed in writing
by the party to be bound thereby. No waiver of any of the provisions of this
Agreement shall be deemed to or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided. Any failure to insist
upon strict compliance with any of the terms and conditions of this Agreement
shall not be deemed a waiver of any such terms or conditions.

14. ACKNOWLEDGMENTS OF EXECUTIVE. Executive hereby acknowledges and agrees that:
(a) this Agreement is necessary for the protection of the legitimate business
interests of the Company; (b) the restrictions contained in this Agreement may
be enforced in a court of law whether or not Executive is terminated with or
without cause or for performance related reasons; (c) Executive has no intention
of competing with the Company within the limitations set forth above;
(d) Executive has received adequate and valuable consideration for entering into
this Agreement; (e) Executive’s covenants shall be construed as independent of
any other provision in this Agreement and the existence of any claim or cause of
action Executive may have against the Company, whether predicated on this
Agreement or not, shall not constitute a defense to the enforcement by Company
of these covenants; and (f) the execution and delivery of this Agreement is a
mandatory condition precedent to the Executive’s receipt of the consideration
provided herein.

15. FULL UNDERSTANDING. Executive acknowledges that Executive has been afforded
the opportunity to seek legal counsel, that Executive has carefully read and
fully understands all of the provisions of



--------------------------------------------------------------------------------

this Agreement and that Executive, in consideration for the compensation set
forth herein, is voluntarily entering into this Agreement.

16. SEVERABILITY. This Agreement supersedes all prior agreements, written or
oral, between the parties hereto concerning the subject matter hereof. Whenever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein. The restrictive covenants stated herein may be read as if
separate and apart from this Agreement and shall survive the termination of
Executive’s employment with the Company for any reason.

17. ENTIRE AGREEMENT. This Agreement supercedes all prior agreements,
discussions, correspondence whether written or oral, between Company and
Executive concerning the subject matter hereof, including, without limitation
that certain Agreement dated on or about April 17, 2000 between Company and
Executive (the “Prior Agreement”, which Prior Agreement, including all
attachments, exhibits and schedules thereto shall be void and of no further
force and effect.

18. CHOICE OF LAW, JURISDICTION AND VENUE. The parties agree that this Agreement
shall be deemed to have been made and entered into in Allegheny County,
Pennsylvania and that the Law of the Commonwealth of Pennsylvania shall govern
this Agreement, without regard to conflict of laws principles. Jurisdiction and
venue is exclusively limited in any proceeding by the Company or Executive to
enforce their rights hereunder to any court or arbitrator geographically located
in Allegheny County, Pennsylvania. The Executive hereby waives any objections to
the jurisdiction and venue of the courts in or for Allegheny County,
Pennsylvania, including any objection to personal jurisdiction, venue, and/or
forum non-conveniens, in any proceeding by the Company to enforce its rights
hereunder filed in or for Allegheny County, Pennsylvania. Executive agrees not
to object to any petition filed by the Company to remove an action filed by
Executive from a forum or court not located in Allegheny County, Pennsylvania.

19. SUCCESSORS IN INTEREST. This Agreement shall be binding upon and shall inure
to the benefit of the successors, assigns, heirs and legal representatives of
the parties hereto. The Company shall have the right to assign this Agreement in
connection with a merger, consolidation or restructuring involving the Company,
or a sale or transfer of the business and/or any assets of the Company, and
Executive agrees to be obligated by this Agreement to any successor, assign or
surviving entity. Any successor to the Company is an intended third party
beneficiary of this Agreement. Executive may not assign this Agreement.

20. NOTICES. All notices, requests, demands or other communications by the terms
hereof required or permitted to be given by one party to the other shall be
given in writing by personal delivery or by registered mail, postage prepaid,
addressed to such other party or delivered to such other party as follows:

 

  (a) To the Company at:

1000 Commerce Drive, Suite 500

Pittsburgh, PA 15275

Attention: President

 

  (b) To the Executive at:

157 Valley Green Drive

Coraopolis, PA 15108

Attention: Executive



--------------------------------------------------------------------------------

Or at such other address as may be given by either of them to the other in
writing from time to time, and such notices, requests, demands, acceptances or
other communications shall be deemed to have been received when delivered or, if
mailed, three (3) Business Days after the day of mailing thereof; provided that
if any such notice, request, demand or other communication shall have been
mailed and if regular mail service shall be interrupted by strikes or other
irregularities, such notices, requests, demands or other communications shall be
deemed to have been received when delivered or, if mailed, three (3) Business
Days from the day of the resumption of normal mail service.

21. COUNTERPARTS; TELECOPY. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument. Delivery of executed signature pages by facsimile
transmission will constitute effective and binding execution and delivery of
this Agreement.

22. HEADINGS. The headings used in this Agreement are for convenience only and
are not to be considered in construing or interpreting this Agreement.

23. SURVIVABILITY. The terms of this Agreement survive the termination of
Executive’s employment with the Company for any reason.



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO THIS
AGREEMENT.

 

iGATE MASTECH INC.     EXECUTIVE: By:  

 

    By:  

 

Date:  

 

    Date:  

 

Witness:  

 

    Witness:  

 

Date:  

 

    Date:  

 